 BIRMINGHAM MAILERS' UNION NO. 79Birmingham Mailers' Union No. 79 a/w InternationalMailers Union and Oxmoor Press, Inc. andGraphic Arts International Union, Local 540Graphic Arts International Union, Local 540 andOxmoor Press, Inc. and Birmingham Mailers'Union No. 79 a/w International Mailers Union.Cases 10-CD-265 and 10-CD-266September 22, 1977DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Oxmoor Press, Inc., herein calledthe Employer, alleging that Birmingham Mailers'Union No. 79 a/w International Mailers Union,herein called the Mailers, and Graphic Arts Interna-tional Union, Local 540, hereinafter called theGAIU, have violated Section 8(b)(4)(D) of the Act.Pursuant to notice, a hearing was held beforeHearing Officer Michael B. Frost on June 10, 1977.All parties appeared and were afforded full opportu-nity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer, an Alabama corporation with its principalplace of business in Birmingham, Alabama, isengaged in the business of commercial printing.During the past year, the Employer shipped and soldgoods having a value of $50,000 to customers locatedoutside the State. The parties also stipulated, and wefind, that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand it will effectuate the purposes of the Act to assertjurisdiction herein.232 NLRB No. 55II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the labororganizations involved are labor organizations withinthe meaning of Section 2(5) of the Act.II1. THE DISPUTEA. The Background FactsThe Employer employs approximately 167 employ-ees in its commercial printing business. Its binderyroom employees are represented by the Graphic ArtsInternational Union, Local 540; its mailroom em-ployees by the Birmingham Mailers Union No. 79.The Employer's current operation calls for variouscomponent parts of a printed product to be broughtinto its bindery room where they are trimmed andstitched into a finished product by a machine called aMcCain trimmer (hereinafter called stitcher). Thefinished product is then placed on skids to betransported to the mailroom. In the mailroom theproduct is run through either a Kirk-Rudy or aCheshire mailing machine which cuts and affixesaddress labels. The product is then sorted by zip codeand tied into bundles for the post office.The mailing process requires four employees: oneto feed the address labels into the machine, one tosort the addressed products, one to tie the productsinto bundles, and one to sack the bundles for the postoffice. These functions are identical with respect toeither the Kirk-Rudy mailing machine or theCheshire mailer and have been performed only bymailroom employees represented by the Mailers. TheMcCain stitcher, located in the bindery room, hasonly been operated by employees represented by theGAIU. Bindery room employees also stack and loadthe stitched product for transport into the mailroom.The Employer now desires to implement an "in-line" operation involving, on a part-time basis, thephysical connection of the Kirk-Rudy machine to theMcCain stitcher in the bindery room. In-line opera-tion eliminates the need to stack and transport thefinished products into the mailroom, as well as theneed to feed them into the mailing machines since ahopper system would convey the products directlyfrom the McCain stitcher into the Kirk-Rudymachine.The Employer plans to continue to operate theKirk-Rudy machine separately for some jobs in itspresent mailroom location, where it will continue tobe operated by mailroom employees. Only theoperation of the Kirk-Rudy mailing machine whilein-line in the bindery room is in dispute herein.279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Work in DisputeThe work in dispute involves the operation of aKirk-Rudy mailing machine in a sequential in-lineoperation with the McCain stitcher in the OxmoorPress, Inc., bindery in Birmingham, Alabama.C. The Contentions of the PartiesThe Employer contends that it has no preference asto how the disputed work is assigned, but that itwould be more economical for employees represent-ed by the Mailers to continue operating the Kirk-Rudy machine since they are already trained; andtraining requires anywhere from 6 months to a year.Both Unions contend that the work should beassigned to employees they represent. The Mailersasserts its claim to the work based on its collective-bargaining agreement with the Employer, companyand industry practice, the skills needed to performthe disputed work, potential job loss, and theEmployer's alleged preference for assigning the workto trained employees.The GAIU argues that employees represented by itshould be assigned the disputed work to avoidfragmenting the Employer's work force and to followindustry practice. It also argues that it would be moreefficient for its members to operate the Kirk-Rudymachine when it is in-line because it would facilitaterepairs if employees operating both machines wererepresented by the same union.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that the parties have not agreed upon a methodfor the voluntary adjustment of the dispute.In March 1977, the Employer informed the GAIUthat it intended to move the Kirk-Rudy mailingmachine into its bindery for in-line operation withthe McCain stitcher. The Employer further suggestedthat the machine should continue to be operated byemployees represented by the Mailers. Thereuponthe GAIU representatives informed the Employerthat, if the work were assigned according to theEmployer's proposal, its members would refuse tooperate the companion stitching machine and wouldengage in a work stoppage. The Employer, in turn,informed representatives of the Mailers of theGAIU's response to its proposed assignment and theMailers replied that, if the work were not assigned toN A.L.R.B v. Radio & Television Broadcast Engineers Union, Lcoal 1212,International Brotherhood of Elerrical Workers. AFI (O10 (ColutnbiaBroadcasting Svsten m, 364 U.S. 573 (1961 ).employees represented by it, "it would take action upto and including a strike."On the basis of the entire record, we conclude thatthere is reasonable cause to believe that violations ofSection 8(b)(4)(D) have occurred and that thereexists no agreed-upon method for the voluntaryadjustment of the dispute within the meaning ofSection 10(k) of the Act. Accordingly, we find thatthis dispute is properly before the Board fordetermination.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.' The Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on commonsense andexperience reached by balancing those factorsinvolved in a particular case.2The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsNeither Union's current collective-bargainingagreement with the Employer specifically mentionsthe in-line operation of the Kirk-Rudy mailingmachine. The GAIU agreement, in relevant part,defines the jurisdiction of the GAIU employees as:...including all of the Company's BinderyRoom work heretofore recognized by the Compa-ny and the Union ... and includes such work as:folding, jogging, tipping, stacking, and feeding allsignatures of magazines after their delivery to theBindery ...removing bound copies of maga-zines from the trimmer and stacking for deliveryto the mailroom ....The stacking of magazines for delivery to themailroom will be eliminated by the in-line operationof the mailing machine and the stitcher.The Mailers contract provides:This Agreement and the jurisdiction of the Unioncovers employees of the Company who performwork heretofore recognized by the Company andthe Union as Mailing Room work and includessuch work as addressing ...tagging, stamping,labeling, bundling and wrapping ... sorting, ....tying, sacking ...and dispatching of papers,envelopes and magazines whether done by handor machine .... [Emphasis supplied.]2 International Associatrion of Machinists, Lodge ,o. 1743, A FL CIO (J.A. Jones Construction Companvy, 135 NLRB 1402 (1962).280 BIRMINGHAM MAILERS' UNION NO. 79Although the jurisdictional clause of the GAIUcontract appears to cover all work performed in thebindery room, it speaks only of work alreadyrecognized as bindery room work by the Employerand the Union. On the other hand, the Mailersagreement specifically provides that addressing andlabeling, whether by machine or by hand, will beperformed by mailers. Since these functions areperformed by the Kirk-Rudy machine whether it islocated in the mailroom or in the bindery, the mailershave the stronger contractual claim to the disputedwork. Accordingly, we find that the agreements favorassignment of the work in dispute to the employeesrepresented by the Mailers.2. Company and industry practiceThe Employer began using the Kirk-Rudy machinein 1974, and only mailers have operated it or anysimilar mailing machine.With respect to industry practice, employee Wen-dell Barrett testified that employees represented bythe Mailers operated a Kirk-Rudy mailing machinein-line with a stitcher machine (operated by employ-ees represented by the GAIU) at a printing companylocated in Des Moines, Iowa. A number of theEmployer's competitors have mailing machines in-line with stitchers, operated by members of theGAIU. However, the GAIU members' operation ofthe mailing machines is mostly at locations where theGAIU represents both bindery room and mailroomemployees.The limited evidence of industry practice is toomeager to demonstrate a pattern of assignment of thedisputed work to employees represented by eitherUnion. We do find that the Employer's currentassignment of the Kirk-Rudy machine to mailersfavors their claim to the work in dispute.3. Relative skillsThe disputed work involves the operation of theKirk-Rudy mailing machine. The record shows thatemployees represented by the Mailers have operatedthe machine since 1974 and possess the requisiteskills to do so. The Employer's plant personnelmanager, Baldone, testified that the skills involvedtake 6 months to a year to learn. None of the presentbindery room employees, represented by the GAIU,presently possesses the required skills. Accordingly,we find that the mailers' skills favor an assignment ofthe work to them.4. Economy and efficiencyUnder the Employer's present system its productsare stitched together in the bindery room by aMcCain stitcher, then stacked onto skids, andtransported to the mailroom where they are fed intothe Kirk-Rudy mailing machine. Plant ManagerSiegert testified that the proposed in-line operation ofthe Kirk-Rudy machine with the McCain stitcherwould be more efficient than the present systembecause it would permit the finished products to befed directly into the mailing machine, thus eliminat-ing the need for stacking, transporting into themailroom, and feeding the product manually into themailing machine. Despite the increased efficiency ofthe in-line system, the Employer will continue tooperate the Kirk-Rudy machine separately in themailroom for some jobs.Neither Union contests the greater efficiency of thein-line system. The Mailers, however, contends thatit would be more efficient for employees representedby it to operate the machine in both the bindery andthe mailroom since they are experienced in operatingthe machine and the training period is 6 months to ayear. The GAIU argues that it would be moreefficient for employees it represents to operate theKirk-Rudy machine when it is used in the bindery inorder to facilitate repairs in the event of a break-down.In view of the Employer's intention to continueoperating the Kirk-Rudy machine separately in themailroom for some jobs, as well as using it in-line inthe bindery room, we find that efficiency favorsassignment to the employees represented by theMailers, who are already operating the machine inthe mailroom.5. Job lossAccording to Employer's plant superintendent.Siegert, the in-line operation of the Kirk-Rudymachine will result in the elimination of the jobs ofthose employees who stack stitched products andtransport them into the mailroom and those who feedthe stitched products into the mailing. Despite theprojected job elimination, however, Siegert testifiedthat none of the affected employees would be laid offif the disputed work is assigned as the Employer hasproposed to the employees represented by theMailers. Siegert could not predict the job lossconsequences of an assignment to the employeesrepresented by the GAIU.Wendell Barrett, a mailroom employee, testifiedthat mailroom employees would initially lose 35percent of their work if the in-line operation of theKirk-Rudy machine were assigned to GAIU mem-bers. Bobby Loyed, a bindery room employee,testified that it was his understanding that theEmployer planned to switch about 90 to 95 percentof the remaining work from the Cheshire mailing281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachine in the mailroom to the Kirk-Rudy in-lineoperation in the bindery room. Should that happen,almost all of the address labeling now being done inthe mailroom would be performed in the binderyroom.There is no evidence that employees represented bythe GAIU will lose their jobs if the disputed work isnot awarded to them. In contrast, much of the workperformed in the mailroom on mailing machines willeventually be done in-line in the bindery room with ajob loss for mailroom employees should they not beassigned the disputed work. We conclude that thefactor of job loss favors an assignment of thedisputed work to employees represented by theMailers.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors, we concludethat employees who are represented by the Mailersare entitled to perform the work in dispute. We reachthis conclusion relying on the collective-bargainingagreements, company practice, relative skills, econo-my and efficiency of operation, and job loss factors,all of which favor this assignment. In making thisdetermination, we are awarding the work in questionto employees who are represented by the Mailers, butnot to that Union or its members. The presentdetermination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Oxmoor Press, Inc., who arerepresented by Birmingham Mailers' Union No. 79a/w International Mailers Union, are entitled toperform the in-line operation of the Kirk-Rudymailing machine at the Birmingham, Alabama, plantof the Employer.2. Graphic Arts International Union, Local 540,is not entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require OxmoorPress, Inc., to assign the disputed work to employeesrepresented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Graphic Arts Inter-national Union, Local 540, shall notify the RegionalDirector for Region 10, in writing, whether or not itwill refrain from forcing or requiring the Employer,by means proscribed by Section 8(b)(4)(D) of theAct, to assign the disputed work in a mannerinconsistent with the above determination.282